Citation Nr: 0921687	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-35 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a muscle condition 
affecting the arms, back, and neck, to include as secondary 
to service-connected compartment syndrome of the bilateral 
lower extremities, with stress-related changes, status post 
compartment release fasciotomy of the right leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to February 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a muscle condition affecting 
the arms, back, and neck.

In October 2007, the Board remanded the case for additional 
evidentiary development.

The Board notes issues in this case for which the Veteran 
initiated, but did not complete, an appeal.  In a June 2006 
rating decision, the RO denied service connection for 
constant muscle ache and pain, right hip muscle 
calcification, headaches including migraines, and a right 
wrist condition.  In July 2006, the Veteran submitted a 
notice of disagreement (NOD) with the June 2006 rating 
decision with regard to constant muscle ache and pain, a 
right hip disorder, and headaches including migraines.  In 
December 2006, the RO issued a statement of the case (SOC) on 
the issues of service connection for constant muscle ache and 
pain, right hip muscle calcification, and headaches including 
migraines.  The Veteran did not submit a substantive appeal 
to perfect his appeal as to those issues.  Therefore, those 
issues are not presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a motor vehicle accident during service, and 
he received treatment in service for pain and cramping in his 
lower extremities, diagnosed as compartment syndrome.  He has 
service-connected disability of the lower extremities, 
described as compartment syndrome of the bilateral lower 
extremities, with stress-related changes, status post 
compartment release fasciotomy of the right leg.  He is 
seeking service connection for a muscle condition affecting 
his arms, back, and neck.  He has asserted that he sustained 
impact to those areas in the motor vehicle accident in 
service, and that the symptoms in those areas are similar to 
the symptoms of his service-connected disability of the lower 
extremities.

In an October 2007 remand, the Board indicated that the AMC 
should ask the Veteran to identify all sources of treatment 
or evaluation for the muscle condition affecting his arms, 
back, and neck.  The Board stated that the AMC should ask the 
Veteran to submit records of that treatment, or to sign 
releases so that VA could request the records.  The Board 
also instructed that the Veteran should receive a VA medical 
examination to determine the nature and likely etiology of 
any current muscle disorder affecting the arms, back, and 
neck.

In November 2007, the AMC sent the Veteran a letter asking 
him to identify and submit, or permit VA to request, medical 
records regarding his muscle condition affecting the arms, 
back, and neck.  The Veteran had a VA examination in November 
2008 and a VA neurology examination in January 2009.  The 
Veteran did not mail to VA, or provide a release for VA to 
obtain, any additional medical records regarding his claimed 
condition.  The reports of the November 2008 and January 2009 
examinations reflect that the Veteran discussed with and 
showed to the VA examiners recent private medical reports 
that addressed his claimed condition.  The VA physician who 
the Veteran examined in November 2008 indicated that the 
Veteran showed him a clinic note from a neurologist dated in 
January 2008, and a note from a family practitioner dated in 
May 2008.  The VA physician noted a mention in VA records 
that a private neurologist had diagnosed the Veteran with 
McArdle's disease.  In the January 2009 VA neurology 
examination, the neurologist noted that the Veteran's 
condition had been assigned multiple possible labels, 
including McArdle's disease.  The VA neurologist stated that 
the Veteran had been referred to Dr. Subramony, a 
neuromuscular specialist at the University of Mississippi 
Medical Center.  In an April 2009 letter, the Veteran wrote 
that he had told a VA examiner that his neurologist, Dr. 
Voulters of Gulfport, Mississippi, had indicated that he 
might have McArdle's disease.  The Veteran indicated that he 
could get another statement from Dr. Voulters.  Those private 
medical reports are not associated with the Veteran's claims 
file.

The Veteran asserts that his claim is supported by recent 
medical evidence that is not associated with the claims file.  
The Board will remand the case again, to obtain the medical 
evidence that the Veteran has identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit copies of 
the medical records that he showed to or 
discussed with VA examining physicians in 
2008 and 2009, including, but not limited 
to:

A. Reports and statements in the 
Veteran's possession from the 
neurologist Dr. Voulters, of Gulfport, 
Mississippi, including a January 2008 
clinic note;

B. Reports and statements in the 
Veteran's possession from his family 
practitioner, included a May 2008 
note; and

C. The report of any evaluation of the 
Veteran by Dr. Subramony, a 
neuromuscular specialist at the 
University of Mississippi Medical 
Center.

2.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the Veteran's claim can 
be granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.



The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



